Per Cueriam,
In Greenfield’s Estate, 14 Pa. 489-496, Chief Justice Gibson said, (and Mr. Justice Shaeswood quoted the declaration with approval in Penna. R. Co. v. Shay, 82 Pa. 198): “ If a party who can read will not read a deed put before him for execution; or if, being unable to read, will not demand to have it read or explained to him, he is guilty of supine negligence, . . . .” This is undoubtedly true where the parties stand on an equal footing, and deal at arms’ length; and all we shall say here has reference to such a case only. But, says the defendant’s counsel, a man cannot plead the other party’s negligence as a condo-nation of his own fraud. Let this be granted; but it is to be remembered, on the other hand, that a man cannot ask to be relieved from his written contract, upon the ground of fraud practiced upon him in the execution of it, without specifically alleging facts from which the fraud may be clearly and indubitably inferred; a fortiori is this true where he has failed to exercise common prudence. If he alleges that the fraud consisted of a misrepresentation of the contents of the instrument, which lay open before him when he signed, and the terms of which are unambiguous, and if no other trick or artifice was resorted to to prevent him from reading it, and if fraudulent intent is not *628alleged, it ordinarily ought to appear that the representation clearly bore the construction he put upon it, or that it was intended to be taken by him in that sense, or that the other party knew, or ought to have known, that he was taking it in that sense. Otherwise he is in no better plight, and is no more entitled to relief, than one who signs air instrument which clearly expresses a different meaning from that which was in his mind.
The defendant swears that “relying upon the statement that said contract was for one year only, deponent signed said contract without reading it.” But this was not what the plaintiff stated; it is merely the defendant’s construction of what he stated. The statement actually made was capable of being construed to mean, and probably did mean, that the contract permitted the use of the patented improvements for $25.00 a year. The plaintiff did not say that the contract was “ for one year only,” and there is no allegation that such was the preliminary agreement. Without any other inducement whatever, the defendant saw fit to place his own construction upon the plaintiff’s loose, and, perhaps, ambiguous statement, and to sign the contract without further inquiry, and without reading it or asking to have it read. He could not do this, and after he found that the contract was unprofitable, successfully assert that a fraud was practiced upon him, without alleging and proving more than is contained in this affidavit. Written contracts are presumed to express the real agreements of the parties, and are not to be lightly set aside upon vague allegations and uncertain inferences of fraud. We are all of opinion that fraud cannot be clearly and indubitably inferred from the facts alleged in the affidavit; therefore the court was right in adjudging it to be insufficient.
Judgment affirmed.